Grace, J.
(dissenting). It is wholly unnecessary to enter upon any lengthy discussion of the matters presented in this case. If the attempt*1018ed cancellation of plaintiff's contract with Juzeler was of no effect, the entire defense amounts to nothing. It is true that Juzeler conveyed the land to Kenyon, and while it is stated in the answeir, in substance, that such conveyance was subject to the contract between Juzeler and Semmler, that statement is of little effect unless it’should further appear by competént proof that Kenyon assumed and agreed in writing to carry out the terms of the contract between Juzeler and Semmler. There is no such proof in this record, and the presumption is that there is no such condition contained in the quitclaim deed from Juzeler to Kenyon, or that such a condition was otherwise assumed in writing. If there were no proper legal assumption of that contract by Kenyon, he had no right or authority to cancel it; he was a stranger to it. The covenants in that contract were personal between Juzeler and Semmler; and, unless Kenyon in some manner bound himself legally in writing to carry out Juzeler’s covenants in the contract, he had no authority to serve notice of cancellation, as he had no contract relations with Semmler.
The second reason why the notice of cancellation of the contract amounts to nothing is that there were only two payments due on the contract at the time of the alleged default; one for $105, due January 2, 1916, and one for $448, due January 2, 1917. There were no provisions in the contract that when there was a default in failing to pay, when due, one or more óf the payments, the whole sum of the payments could be declared due. Yet that is what the notice of cancellation did; this was not authorized by the contract, and Kenyon had no authority or power to declare due the whole of the payments stipulated. This alone was sufficient to prevent Semmler from making the redemption. Semmler might well be able to redeem the actual amounts due for which the notice of cancellation could have been legally served, where he could not redeem for the whole amount due on the contract, which without any authority was’declared to be'due. We think, therefore, the foreclosure proceedings of the contract were absolutely void, and that Kenyon got no additional rights thereby, nor did he succeed thereby in terminating the rights of Semmler to the land. The present suit is the only one where the merits of the controversy have been litigated. There is sufficient evidence to sustain the findings of the court and the judgment.
The plaintiffs in this action tendered the balance of the contract price remaining unpaid, the interest thereon, together with all taxes on the land. They have, therefore done full equity and are entitled to the equitable relief awarded them by the judgment in this case.
*1019The trial court found specifically that plaintiff’s improvements were worth $7,500; that the value of the use and occupation was $10,000; and that the value of the premises when taken by defendant was $2,485 —a total of $19,925. The court ordered the defendants to pay the plaintiffs $5,400, net, for the use and occupation, and $11,000 for the value of the land and improvements, a total of $16,400; for this amount judgment was entered in this case. The findings of the court and the judgment are sustained by substantial evidence. It is clear that the attempted cancellation of the contract was absolutely void, and that it was in full force and effect, and was so at the time of the commencement of this action, and still so remains. ■ -